Exhibit 10.2

CRDENTIA MERGER VOTING AGREEMENT

This CRDENTIA MERGER VOTING AGREEMENT (this “Agreement”) is made and entered
into as of September 20, 2006 (the “Effective Date”), by and among Crdentia
Corp., a Delaware corporation (“Crdentia”), and MedCap Partners L.P. and MedCap
Master Fund L.P. (collectively, “Shareholder”).

RECITALS

A.            This Agreement is entered into in connection with that certain
Agreement and Plan of Reorganization (the “Merger Agreement”) dated as of
September 20, 2006, by and among iVOW, Crdentia Corp., a Delaware corporation
(“Crdentia”), and iVOW Acquisition Corp., a Delaware corporation and
wholly-owned subsidiary of Crdentia (“Merger Sub”) pursuant to which Merger Sub
will merge with and into iVOW, with iVOW continuing as the surviving corporation
of the merger and becoming a wholly-owned subsidiary of Crdentia (the
“Merger”).  Capitalized terms used in this Agreement which are not otherwise
defined herein will have the meanings given to such terms in the Merger
Agreement.

B.            As of the Effective Date of this Agreement, Shareholder owns in
the aggregate (including shares held both beneficially and of record and other
shares held either beneficially or of record) the number of shares of Crdentia
Common Stock set forth below Shareholder’s name on the signature page of this
Agreement (all such shares together with any shares of voting stock of Crdentia
that may hereafter be acquired by Shareholder, being collectively referred to
herein as the “Subject Shares”).

C.            Shareholder is entering into this Agreement as a material
inducement to, and in consideration of, iVOW’s willingness to enter into the
Merger Agreement.

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

1.             Transfer of Subject Shares.

1.1          No Disposition or Encumbrance of Subject Shares.  Shareholder
agrees that, prior to the Expiration Date, Shareholder will not, directly or
indirectly, sell, transfer, exchange, pledge or otherwise dispose of, or in any
other way reduce Shareholder’s risk of ownership or investment in, or make any
offer or agreement relating to any of the foregoing with respect to, any Subject
Shares, except pursuant to the Merger Agreement and except for distributions of
shares to Shareholder’s limited partners, or sales of shares with the proceeds
distributed to Shareholder’s limited partners, in the ordinary course of
Shareholder’s business consistent with the terms of the Shareholder’s Limited
Partnership Agreement made in order to satisfy Shareholder’s obligations to its
limited partners upon the redemption of fund interests in accordance with
Shareholder’s Limited Partnership Agreement.  As used herein, the term
“Expiration Date” means the earliest to occur of (i) the Effective Time of the
Merger, or (ii)


--------------------------------------------------------------------------------




such time as the Merger Agreement or this Agreement may be terminated in
accordance with their respective terms.

1.2          Transfer of Voting Rights.  Shareholder agrees that, prior to the
Expiration Date, Shareholder will not deposit any of the Subject Shares into a
voting trust or grant a proxy or enter into an agreement of any kind with
respect to the voting of any of the Subject Shares, except for the Proxy called
for by Section 2.2 of this Agreement.

2.             Voting of Subject Shares.

2.1          Voting Agreement.  Shareholder agrees that, prior to the Expiration
Date, at any meeting of the shareholders of Crdentia, however called, and in any
action taken by the written consent of shareholders of Crdentia without a
meeting to vote as set forth therein, Shareholder will vote the Subject Shares:

(i)            in favor of the Merger, the execution and delivery by Crdentia of
the Merger Agreement and the adoption and approval of the terms thereof and in
favor of each of the other actions and transactions contemplated by the Merger
Agreement and any action required in furtherance hereof and thereof;

(ii)           against any action or agreement that would result in a breach of
any representation, warranty, covenant or obligation of Crdentia in the Merger
Agreement or that would preclude fulfillment of a condition precedent under the
Merger Agreement to Crdentia’s obligations to consummate the Merger; and

(iii)          against any action which is intended, or could reasonably be
expected to, impede, interfere with, delay, postpone, discourage or adversely
affect the Merger or any of the other transactions contemplated by the Merger
Agreement or this Agreement.

Prior to the Expiration Date, Shareholder will not enter into any agreement or
understanding with any person or entity to vote or give instructions in any
manner inconsistent with this Section 2.1.

2.2          Proxy.  Contemporaneously with the execution of this Agreement,
Shareholder will deliver to Crdentia a proxy with respect to the Subject Shares
in the form attached hereto as Exhibit 1, which proxy will be irrevocable to the
fullest extent permitted by law (the “Proxy”) and will provide that Crdentia may
vote the Subject Shares in accordance with Section 2.1.

2


--------------------------------------------------------------------------------




 

3.             Representations, Warranties and Covenants of Shareholder. 
Shareholder hereby represents, warrants and covenants as follows:

3.1          Authority, Enforceability.  Shareholder has the capacity and the
full power and authority to enter into, execute, deliver and perform
Shareholder’s obligations under this Agreement and to make the representations,
warranties and covenants contained herein, and that all corporate or similar
action required for the authorization, execution, delivery and the performance
of all obligations of Shareholder under this Agreement and the agreements
contemplated hereby have been obtained.  This Agreement has been duly executed
and delivered by Shareholder and constitutes a legal, valid and binding
obligation of Shareholder, enforceable against Shareholder in accordance with
its terms.

3.2          Shares Owned.  As of the Effective Date of this Agreement,
Shareholder owns in the aggregate (including shares held both beneficially and
of record and other shares held either beneficially or of record) the number of
shares of Crdentia Common Stock and other securities of Crdentia set forth below
Shareholder’s name on the signature page of this Agreement, and does not
directly or indirectly own, either beneficially or of record, any shares of
capital stock of Crdentia, or rights to acquire any shares of capital stock of
Crdentia, or other securities of Crdentia, other than the securities set forth
below Shareholder’s name on the signature page hereof.

3.3          Further Assurances.  Shareholder agrees to execute and deliver any
additional documents reasonably necessary or desirable, in the opinion of
Crdentia, to carry out the purposes and intent of this Agreement and the Proxy.

4.             Miscellaneous.

4.1          Severability.  If any provision of this Agreement, or the
application thereof, will for any reason and to any extent be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other persons or circumstances will be interpreted so as to reasonably effect
the intent of the parties hereto.

4.2          Amendment and Waiver.  This Agreement or any provision hereof may
be amended, modified, superseded, canceled, renewed, waived or extended only by
an agreement in writing executed by Crdentia and Shareholder.  The waiver by a
party of any breach hereof or default in the performance hereof will not be
deemed to constitute a waiver of any other default or any succeeding breach or
default.

4.3          Assignment.  This Agreement and all rights and obligations
hereunder are personal to Shareholder and may not be transferred or assigned by
Shareholder at any time.  Crdentia may assign its rights, together with its
obligations hereunder, to any parent, subsidiary, affiliate or successor of
Crdentia, as the case may be.  This Agreement will be binding upon, and inure to
the benefit of, the persons or entities who are permitted, by the terms of this
Agreement, to be successors, assigns and personal representatives of the
respective parties hereto.

3


--------------------------------------------------------------------------------




 

4.4          Governing Law.  The validity, interpretation and enforcement of
this Agreement will be governed by and construed in accordance with the internal
laws of the State of Delaware, excluding that body of laws pertaining to
conflict of laws.

4.5          Costs of Enforcement.  If any party to this Agreement seeks to
enforce its rights under this Agreement by legal proceedings or otherwise, the
non-prevailing party will pay all costs and expenses incurred by the prevailing
party, including, without limitation, all reasonable attorneys’ and experts’
fees.

4.6          Counterparts.  This Agreement may be executed in counterparts, each
of which will be deemed an original but all of which, taken together, constitute
one and the same agreement.

4.7          Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement and understanding of the parties with
respect to the subject matter of this Agreement, and supersede all prior
understandings and agreements, whether oral or written, between or among the
parties hereto with respect to the specific subject matter hereof.

4.8          Specific Performance; Injunctive Relief.  The parties hereto
acknowledge that Crdentia will be irreparably harmed and that there will be no
adequate remedy at law for a violation of any of the covenants or agreements of
Shareholder set forth herein.  Therefore, it is agreed that, in addition to any
other remedies that may be available to Crdentia upon any such violation,
Crdentia shall have the right to enforce such covenants and agreements by
specific performance, injunctive relief or by any other means available to
Crdentia at law or in equity.

4.9          Notices.  All notices and other communications required or
permitted under this Agreement shall be in writing and shall be either hand
delivered in person, sent by facsimile (with confirmation of receipt), sent by
certified or registered first class mail, postage pre-paid, or sent by
nationally recognized express courier service.  Such notices and other
communications will be effective upon receipt if hand delivered or sent by
facsimile (provided the sender receives confirmation of receipt), three (3)
business days after mailing if sent by mail, and one (1) business day after
dispatch if sent by express courier, to the following addresses:

If to Crdentia:

Crdentia Corp.
15001 LBJ Freeway, Suite 850
Dallas, TX  75244
Attention:  Chief Executive Officer
Facsimile No.: (972) 392-2722

with a copy to:

Morrison & Foerster LLP
12531 High Bluff Drive, Suite 100



4


--------------------------------------------------------------------------------




San Diego, CA  92130
Attention: Stephen Rowles
Facsimile No.: (858) 720-5125

If to Shareholder:

To the address for Shareholder set forth on the signature page hereof;

or to such other address as a party may have furnished to the other parties in
writing pursuant to this Section 4.9.

[Remainder of Page Intentionally Left Blank]

 

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written. 

Crdentia Corp.

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

SHAREHOLDER

 

 

 

MEDCAP PARTNERS L.P.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

Crdentia Common Stock:               shares

Other Rights to Acquire Crdentia Stock:   Warrants to purchase        shares of
Common Stock

Address:

MEDCAP MASTER FUND L.P.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

Crdentia Common Stock:               shares

Other Rights to Acquire Crdentia Stock:   Warrants to purchase                
shares of Common Stock

Address:

[Signature Page to Crdentia Voting Agreement]


--------------------------------------------------------------------------------


EXHIBIT 1 TO IVOW MERGER VOTING AGREEMENT

IRREVOCABLE PROXY

The undersigned shareholders of Crdentia Corp., a Delaware corporation
(“Crdentia”), hereby irrevocably (to the fullest extent permitted by law)
appoint and constitute James D. Durham of Crdentia the attorney and proxy of the
undersigned, with full power of substitution and resubstitution, to the extent
described below and, with respect to such matters, to the fullest extent of the
undersigned’s rights with respect to (i) the shares of capital stock of Crdentia
owned by the undersigned as of the date of this proxy, which shares are
specified on the final page of this proxy, to the extent still owned by the
undersigned on the requisite record date, and (ii) any and all other shares of
capital stock of Crdentia which the undersigned may acquire after the date
hereof (all such shares described in clause (i) or (ii), being collectively
referred to herein as the “Shares”).  Upon the execution hereof, all prior
proxies given by the undersigned with respect to any of the Shares are hereby
revoked, and no subsequent proxies will be given with respect to any of the
Shares.

This proxy is granted in consideration of Crdentia entering into the Agreement
and Plan of Reorganization (the “Merger Agreement”) dated as of September 20,
2006, by and among iVOW, Inc., a Delaware corporation (“iVOW”), Crdentia, and
iVOW Acquisition Corp., a Delaware corporation and wholly-owned subsidiary of
Crdentia (“Merger Sub”) pursuant to which Merger Sub will merge with and into
iVOW, with iVOW continuing as the surviving corporation of the merger and
becoming a wholly-owned subsidiary of Crdentia (the “Merger”).  This proxy is
irrevocable, and is coupled with an interest and is granted in connection with
that certain Crdentia Merger Voting Agreement dated as of the date hereof, by
and between Crdentia and the undersigned (the “Voting Agreement”).  Capitalized
terms used in this proxy which are not defined herein will have the meanings
given to such terms in the Voting Agreement.

The attorney and proxy named above will be empowered, and may exercise this
proxy, to vote the Shares at any time until the Expiration Date at any meeting
of the shareholders of Crdentia, however called, or in any action by written
consent of shareholders of Crdentia:

(i)            in favor of the Merger, the execution and delivery by Crdentia of
the Merger Agreement and the adoption and approval of the terms thereof and in
favor of each of the other actions and transactions contemplated by the Merger
Agreement and any action required in furtherance hereof and thereof;

(ii)           against any action or agreement that would result in a breach of
any representation, warranty, covenant or obligation of Crdentia in the Merger
Agreement or that would preclude fulfillment of a condition precedent under the
Merger Agreement to Crdentia’s respective to consummate the Merger; and


--------------------------------------------------------------------------------


(iii)          against any other action which is intended, or could reasonably
be expected to, impede, interfere with, delay, postpone, discourage or adversely
affect the Merger or any of the other transactions contemplated by the Merger
Agreement or this Agreement.

The attorneys and proxies named above may not exercise this Proxy on any other
matter except as provided above.  The undersigned shareholder may vote the
Shares on all other matters.

This proxy will be binding upon the heirs, successors and assigns of the
undersigned (including any transferee of any of the Shares).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2


--------------------------------------------------------------------------------


This proxy will terminate upon the Expiration Date.

Dated:  September 20, 2006

CRDENTIA SHAREHOLDER

MEDCAP PARTNERS L.P.

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

Crdentia Common Stock:               shares

Other Rights to Acquire Crdentia Stock:   Warrants to purchase       shares of
Common Stock

Address:

MEDCAP MASTER FUND L.P.

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

Crdentia Common Stock:               shares

Other Rights to Acquire Crdentia Stock:   Warrants to purchase       shares of
Common Stock

Address:

[Signature Page to Irrevocable Proxy]


--------------------------------------------------------------------------------